SECOND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT, dated as of the 20th day of June, 2014, to the Distribution Agreement dated as of December 8, 2011, as amended December 6, 2012 (the “Agreement”) is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor.”) WHEREAS, the parties to the Agreement desire to amend the Agreement in the manner set forth herein; and WHEREAS, the parties to the Agreement desire to amend the listed series of the Trust to add the Scharf Global Opportunity Fund. NOW THEREFORE, pursuant to Section 11 of the Agreement, the parties hereby amend the Agreement as follows: Amended Exhibit A is hereby superseded and replaced with the Amended Exhibit A attached hereto The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. ADVISORS SERIES TRUST QUASAR DISTRIBUTORS, LLC By:/s/ Douglas G. Hess By:/s/ James R. Schoenike Printed Name:Douglas G. Hess Printed Name:James R. Schoenike Title:President Title:President Scharf Amended Exhibit A to the Distribution Agreement Fund Names Separate Series of Advisors Series Trust Name of Series Date Added Scharf Fund On or after December 8, 2011 Scharf Balanced Opportunity Fund On or after December 6, 2012 Scharf Global Opportunity Fund On or after June 20, 2014 Scharf
